DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-19 of U.S. Patent No. 10,824,450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patent claims and any differences between them would have been obvious in view of the patent; for example in claim 1, the patent suggests: send the content of the buffer and the generated data via packets and through the channel to the client device based on the adjusted ratio, (see claims 1-2 of patent: Claim 1: “adjust the ratio of graphical content bandwidth to FEC bandwidth based upon changes in the QoS parameter, and send the graphical content and the adjusted FEC data to the client device over the at least one virtual channel for display within the GUI”; Claim 2: “wherein the graphical content sent to the client device is divided into packets, and the QoS parameter comprises a packet loss rate; and wherein the ratio of graphical content bandwidth to FEC bandwidth decreases as the packet loss rate increases”).
17/030,633 Instant
Patent: 10,824,450
1. A computing device comprising:
a memory and a processor cooperating with the memory to generate data to correct errors in transmission of packets to a client device based 
adjust the ratio based upon a parameter of the channel, and
send the content of the buffer and the generated data via packets and through the channel to the client device based on the adjusted ratio.












2. The computing device of claim 1 wherein the parameter comprises a packet loss rate; and 






3. The computing device of claim 1 wherein the processor adjusts the ratio without changing an overall bandwidth of the channel.


4. The computing device of claim 1 wherein the channel comprises a reliable channel and a lossy channel; and wherein a ratio of the first bandwidth to the second bandwidth on the reliable channel is higher than a ratio of the first bandwidth to the second bandwidth on the lossy channel.
5. The computing device of claim 1 wherein the parameter comprises network latency; and wherein the ratio decreases as network latency increases.

6. The computing device of claim 1 wherein the parameter comprises an estimated bandwidth for the channel.
7. The computing device of claim 1 wherein the parameter comprises an expected bitrate associated with the channel; and wherein the ratio decreases as the expected bitrate decreases.


8. The computing device of claim 1 wherein the processor is further configured to change the ratio based upon a priority of the content within the buffer.


9. The computing device of claim 1 wherein the processor is further configured to change the ratio based upon a size of the content within the buffer.


10. A method comprising:

adjusting the ratio at the computing device based upon a parameter of the channel; and
sending the content of the buffer and the generated data via packets from the computing device through the channel to the client device based on the adjusted ratio.











11. The method of claim 10 wherein the parameter comprises a packet loss rate; and wherein the ratio decreases as the packet loss rate increases.




12. The method of claim 10 wherein adjusting comprises adjusting the ratio without changing an overall bandwidth of the channel.



13. The method of claim 10 wherein the channel comprises a reliable channel and a lossy channel; and wherein a ratio of the first bandwidth to the second bandwidth on the reliable channel is higher than a ratio of the first bandwidth to the second bandwidth on the lossy channel.

14. The method of claim 10 wherein the parameter comprises network latency; and 


15. The method of claim 10 wherein the parameter comprises an estimated bandwidth for the channel.
16. The method of claim 10 wherein the parameter comprises an expected bitrate associated with the channel; and wherein the ratio decreases as the expected bitrate decreases.


17. A non-transitory computer-readable medium having computer-executable instructions for causing a computing device to perform steps comprising:
generating data to correct errors in transmission of packets to a client device based upon a ratio of a first bandwidth in which to transfer content of a buffer and a second bandwidth in which to transfer the generated data, the packets to 
adjusting the ratio based upon a parameter of the channel; and
sending the content of the buffer and the generated data via packets through the channel to the client device based on the adjusted ratio.












18. The non-transitory computer-readable medium of claim 17 wherein the parameter comprises a packet loss rate; and wherein the ratio decreases as the packet loss rate increases.




19. The non-transitory computer-readable medium of claim 17 wherein adjusting comprises adjusting the ratio without changing an overall bandwidth of the channel.

20. The non-transitory computer-readable medium of claim 17 wherein the channel comprises a reliable channel and a lossy channel; and wherein a ratio of the first bandwidth to the second bandwidth on the reliable channel is higher than a ratio of the first bandwidth to the second bandwidth on the lossy channel.


a memory and a processor cooperating with the memory to host virtual computing sessions to be remotely displayed at a client device via a frame 
determine a Quality of Service (QoS) parameter associated with at least one virtual channel,
adjust the ratio of graphical content bandwidth to FEC bandwidth based upon changes in the QoS parameter, and send the graphical content and the adjusted FEC data to the client device over the at least one virtual channel for display within the GUI.
2. The computing device of claim 1 wherein the graphical content sent to the client device is divided into packets, and the QoS parameter comprises a packet loss rate; and wherein the ratio of graphical content bandwidth to FEC bandwidth decreases as the packet loss rate increases.

2. The computing device of claim 1 wherein the graphical content sent to the client device is 



3. The computing device of claim 1 wherein the processor adjusts the ratio of graphical content bandwidth to FEC bandwidth without changing an overall bandwidth of the at least one virtual channel.
4. The computing device of claim 1 wherein the at least one virtual channel comprises a reliable channel and a lossy channel; and wherein a ratio of graphical content bandwidth to FEC bandwidth on the reliable channel is higher than a ratio of graphical content bandwidth to FEC bandwidth on the lossy channel.
5. The computing device of claim 1 wherein the QoS parameter comprises network latency; and wherein the ratio of graphical content bandwidth 
6. The computing device of claim 1 wherein the QoS parameter comprises an estimated bandwidth for the at least one virtual channel.
7. The computing device of claim 1 wherein the QoS parameter comprises an expected bitrate associated with the at least one virtual channel; and wherein the ratio of graphical content bandwidth to FEC bandwidth decreases as the expected bitrate decreases.
9. The computing device of claim 1 wherein the processor is further configured to selectively change the ratio of graphical content bandwidth to FEC bandwidth based upon a priority of the graphical content data within the frame buffer.

10. The computing device of claim 1 wherein the processor is further configured to selectively change the ratio of graphical content bandwidth to FEC bandwidth based upon a size of the graphical content data within the frame buffer.

11. A method comprising:

determining a Quality of Service (QoS) parameter associated with at least one virtual channel;
adjusting the ratio of graphical content bandwidth to FEC bandwidth at the server based upon changes in the QoS parameter; and
sending the graphical content and associated FEC data from the server to the client device over the at least one virtual channel for rendering within the GUI.
12. The method of claim 11 wherein the graphical content sent to the client device is divided into packets, and the QoS parameter comprises a packet loss rate; and wherein the ratio of graphical content bandwidth to FEC bandwidth decreases as the packet loss rate increases.

12. The method of claim 11 wherein the graphical content sent to the client device is divided into packets, and the QoS parameter comprises a packet loss rate; and wherein the ratio of graphical content bandwidth to FEC bandwidth decreases as the packet loss rate increases.


13. The method of claim 11 wherein selectively changing comprises adjusting the ratio of graphical content bandwidth to FEC bandwidth without changing an overall bandwidth of the at least one virtual channel.

14. The method of claim 11 wherein the at least one virtual channel comprises a reliable channel and a lossy channel; and wherein a ratio of graphical content bandwidth to FEC bandwidth on the reliable channel is higher than a ratio of graphical content bandwidth to FEC bandwidth on the lossy channel.
15. The method of claim 11 wherein the QoS parameter comprises network latency; and 

6. The computing device of claim 1 wherein the QoS parameter comprises an estimated bandwidth for the at least one virtual channel.
7. The computing device of claim 1 wherein the QoS parameter comprises an expected bitrate associated with the at least one virtual channel; and wherein the ratio of graphical content bandwidth to FEC bandwidth decreases as the expected bitrate decreases.

16. A computing system comprising:
a server configured to host virtual computing sessions to be remotely displayed via a frame buffer; and
a client device configured to remotely access the virtual computing sessions from the server and render the virtual computing session via a graphical user interface (GUI); wherein the server is further configured to generate forward error correction (FEC) data for graphical content within 
determine a Quality of Service (QoS) parameter associated with at least one virtual channel,
adjust the ratio of graphical content bandwidth to FEC bandwidth based upon changes in the QoS parameter, and send the graphical content and the adjusted FEC data to the client device over the at least one virtual channel for display within the GUI.
17. The computing system of claim 16 wherein the graphical content sent to the client device is divided into packets, and the QoS parameter comprises a packet loss rate; and wherein the ratio of graphical content bandwidth to FEC bandwidth decreases as the packet loss rate increases.


17. The computing system of claim 16 wherein the graphical content sent to the client device is divided into packets, and the QoS parameter comprises a packet loss rate; and wherein the ratio of graphical content bandwidth to FEC 

18. The computing system of claim 16 wherein the server adjusts the ratio of graphical content bandwidth to FEC bandwidth without changing an overall bandwidth of the at least one virtual channel.
19. The computing system of claim 16 wherein the at least one virtual channel comprises a reliable channel and a lossy channel; and wherein a ratio of graphical content bandwidth to FEC bandwidth on the reliable channel is higher than a ratio of graphical content bandwidth to FEC bandwidth on the lossy channel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GU US20170094296A1; VONOG US20120084456A1; SRINIVAS US20110219287A1; Shan, “OVERLAY MULTI-HOP FEC SCHEME FOR VIDEO STREAMING OVER PEER-TO-PEER NETWORKS”, 2004 International Conference on Image Processing (ICIP).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612